MEMORANDUM**
Margarito Sanehez-Arroyo, his wife Maria Sanchez, and their two sons, all natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7), without opinion, an immigration judge’s removal order and denial of their applications for asylum, withholding of removal, and cancellation of removal. Petitioners contend that the BIA’s decision “without opinion” does not comport with due process, which requires the BIA to provide an explanation as to what was “heard, considered, and decided” in reaching its decision. This contention is foreclosed by Falcon Carriche, 350 F.3d 845 (9th Cir.2003) (holding that the BIA does not violate due process by affirming pursuant to its streamlining regulations an immigration judge’s decision without issuing an opinion).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.